UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1422


WILLIAM JOHNNY MARTIN,

                Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (5:14-cv-00032-RLV)


Submitted:   December 19, 2016            Decided:   January 13, 2017


Before DUNCAN and KEENAN, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Michelle Fecio, Paul B. Eaglin, OLINSKY LAW GROUP, Syracuse, New
York, for Appellant.     Jill Westmoreland Rose, United States
Attorney, Charlotte, North Carolina; Marc D. Epstein, Special
Assistant United States Attorney, Baltimore, Maryland; Paul
Taylor, Assistant United States Attorney, Asheville, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William Johnny Martin appeals the district court’s order

upholding    the   Commissioner’s      denial    of   his    applications      for

disability insurance benefits and supplemental security income.

We   have   reviewed    the   record    and    find   no    reversible    error.

Accordingly, we affirm.        Martin v. Colvin, No. 5:14-cv-00032-RLV

(W.D.N.C. Apr. 9, 2015).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this   court    and    argument     would   not   aid   the

decisional process.

                                                                         AFFIRMED




                                       2